UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2092


TEMEKKA W. PETERSON,

                    Plaintiff - Appellant,

             v.

LYNN GREEN,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:21-cv-00630-MHL)


Submitted: February 17, 2022                                 Decided: February 22, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Temekka W. Peterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Temekka W. Peterson appeals the district court’s order denying her emergency

motion and dismissing her complaint seeking to overturn her eviction. On appeal, we

confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

Peterson’s informal brief does not challenge the basis for the district court’s disposition,

she has forfeited appellate review of the court’s order. * See Jackson v. Lightsey, 775 F.3d

170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly, we

affirm the district court’s judgment. We deny Peterson’s request for counsel. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
         Even if we were inclined to overlook the forfeiture, we observe, as the district
court did, that Peterson’s complaint failed to identify any apparent basis for exercising
federal jurisdiction. See, e.g., Thana v. Bd. of License Comm’rs for Charles Cnty., Md.,
827 F.3d 314, 318-19 (4th Cir. 2016) (discussing limited jurisdiction of federal courts).

                                             2